1blique Démocratique d

du Con

Ainistè i
nistère des Affaires Foncières

Direction des Titres Immobiliers
Circonscription Foncière de T shopo I.-
Division de 8 Titres Inmoil

iers
XXXXXXXXXXX

ISANGI T
" sg € Tahuma--

CONTRAT D'EMPHYTEOSE
VOLE /mx]s 6 n

DU 02/14 2515

TERME DU BAIL DE VINGT-CINQ (25) ANS

e du Congo repré se par Le Souvermeur é= Province

ei
n° 7

juillet

inéa *_de la Loi

P FA + rdonnanc

"LA REPUBLIQUE", de

-après dénomn

mière part ; —

ET :
22) La Société PLANTATIONS ET AUILERIES BU CONGO S.A, immatriculée au-----+
P néro CD/KIN/RCCM/14-B-5579, läentification Nationale AO181, ayant 502
ère social au numéro 1 de l'Avenue Ngongo-Lutete dans la Commuse de la--
Combe à Kinshasa représentée par Son Directeur Général, lion sieur --

DIUYITDUIA NUANISA, K

Éfapres den mé "L EMPHYTEOTE , de seconde part,

IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un droit
d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage d'une
superficie de 163+— ha 93-- ares 40e ca Rs
située dans le Gommune-de Territoire de Yahumsæportant le numéro 3-.R-629--
du plan cadastral et dont les limites sont représentées sous un liseré vert au

croquis dressé à l'échelle de 1 à 20.000ième.

Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le eAÀ/11/2015. -
à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ;

La redevance annuelle fixée conformément au tarif en vigueur et aux conditions

suivantes :

BALEmphytéote est tenu d'occuper le terrain

Prix de réfé
€ référence du terrain Deuxiè
… npiéhahe uxième feuillet

ï pr année 20 % soit: FÇ 15.245 49
27e année 39 % soit: FC 22.868,24
B'Te année 40 % soit: FC 39.490,98
°° année 45 % soit : FC 34.302,35
5°" année 50 % soit: FC 38.113,73

ement et par anticipation le
des Titres Immobiliers de Tahopo 1.-

concédé dans les si td
4 P S Six mois et d'en
Mmmencer la mise en valeur dans les dix-huit mois de la Conclusion du présent

Contrat. | Occupant est tenu de Poursuivre de façon ininterrompue et de maintenir

la mise en valeur conformément à la destination du terrain,

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les Papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la
technique moderne.

0085405

EE. ge

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront

: établies ë
Niveau et toutes les mesures contre érosio Pres men Eux CoUrbes:de

n seront prises.

e i C

en mise en valeur des terres ayant une inclinaison de 30
ème que le boisement dans un rayon de 75 m de source

04

est interdite de

9 Les conditions de mise en valeur stipulées ci-dessus joueront séparément
simultanément pour toute surface. £ 4

ï : :

L'Emphytéote aura la faculté de se libérer des charges de son droit par le
délaissement des fonds aux conditions et selon les modalités prescrites par les
mesures d'exécution de la Loi n° 73

73-021 du 20 juillet 1973 et de ses mesures

d'exécution.

ML'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit

Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

: Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

(Clause spéciale)

L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

AU A ; t
Pour tout ce qui concerne l'exécution du présent contrat, les parties décarer ie
élire domicile, "LA REPUBLIQUE" dans les bureaux : do le Bivisi : Gr
"L'EMPHYTEOTE" dans les bureaux de la Gommune-de : Territoire de abume-
parcelle n° Section Rurale Six Cent Vinst-neuf-- «)

en double expédition à Isangie—  ,le © / 44 1202 *-

La République
LA SOCIELE PHC S.A.- LE DE PROVINCE.
Redevance et taxes rémunératoires
pour un montant total de Fc A5O.362, PO,
payées suivant quittance no+n679%S due? /12h2a15

A Laamgt. le 02 / 14

Le Comptable

(1) Numéro cadastral en toutes lettres

0085405

S1 A2 ha Gza #0 a SECTION R

TERRITOIRE: S4HUMA-
ANQUL LE CERN, (AT

PARCELLE : SA£L4

SERVICE DE CADASTPE

